audrey marie hall petitioner v commissioner of internal revenue respondent docket no filed date the parties have entered into a stipulation that p is enti- tled to relief under sec_6015 i r c but for the 2-year limitation for claiming such relief under sec_1_6015-5 income_tax regs we must decide whether we will follow 607_f3d_479 7th cir revg 132_tc_131 in jurisdictions other than the seventh circuit the present case would normally be appealed to the court_of_appeals for the sixth circuit held we will continue to take the position that sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 i r c ljubomir nacev for petitioner emily j giometti for respondent opinion goeke judge this case is before the court on petitioner’s request for relief under sec_6015 we have jurisdiction under sec_6015 the specific issue is whether petitioner is entitled to equi- table relief under sec_6015 notwithstanding her failure to request such relief before the 2-year deadline imposed by sec_1_6015-5 income_tax regs background the facts have been stipulated and are so found at the time of filing the petition petitioner resided in cin- cinnati ohio petitioner and etheridge hall mr hall were married on date petitioner and mr hall filed joint federal_income_tax returns for the tax years and the years in issue for the year petitioner and mr hall included a payment with their return but did not pay the full amount due for the year petitioner unless otherwise noted all section references are to the internal_revenue_code in effect at all relevant times verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner and mr hall filed a return but did not pay any of the amount due however since the filing of their return petitioner and mr hall made several payments for the tax_year and the internal_revenue_service irs applied several credits to their account on date petitioner and mr hall divorced pursu- ant to their divorce decree mr hall had a legal_obligation to pay his and petitioner’s joint income_tax liabilities how- ever petitioner did not know at the time she filed her joint returns for the years at issue whether mr hall would pay the tax due for said years on date respondent initiated collection activity against petitioner and mr hall’s outstanding tax_liabilities for the years and by issuing an intent to levy notice on date petitioner signed and submitted to respondent form_8857 request for innocent spouse relief for her and tax years on date the irs issued a preliminary determination denying petitioner relief under sec_6015 for the years in issue because peti- tioner’s claim was not filed within the 2-year period on or about date petitioner filed a form state- ment of disagreement protesting the irs’ denial of innocent spouse relief and stating that she was not aware that collec- tion activity had been initiated against her in addition peti- tioner stated in her form that the statements she had received always had on the statement that i had two years to call if your sic telling me i was sup- pose to do this last year i’m still receiving statements saying i still have two years could you explain this please by letter dated date respondent’s appeals_office acknowledged receipt of petitioner’s case for consider- ation and informed petitioner of the appeals officer assigned to it on date the appeals officer held a con- ference with petitioner at which she was informed that the irs could not grant her relief because she had not timely filed her request the appeals officer explained that the irs had issued a collection notice to her on date and peti- tioner was required to file a form_8857 by date the form_8857 was received on date making the request untimely on date respondent issued a final appeals determination denying petitioner relief from verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports joint_and_several_liability under sec_6015 for the years at issue on date petitioner timely petitioned this court contesting respondent’s denial of relief on date respondent sent petitioner’s case to the cincinnati centralized innocent spouse operations unit to reconsider the merits of her request the result was again denial of relief however in a stipulation of settled issues dated date respondent agreed that petitioner would be entitled to equitable relief on the merits if her request had been timely petitioner agreed in the same stipulation of settled issues that she had submitted her request more than years after collection activities had commenced discussion this case presents the same issue as this court’s opinion in 132_tc_131 revd 607_f3d_479 7th cir in that case this court held that the 2-year limitation imposed by sec_1_6015-5 income_tax regs is an invalid interpretation of sec_6015 the court_of_appeals for the seventh circuit reversed this holding finding that the regulation was within the secretary’s discretion to prescribe procedures for the application of sec_6015 appeal of this case would nor- mally lie to the court_of_appeals for the sixth circuit so the rule_of deference is not applicable see 54_tc_742 affd 445_f2d_985 10th cir however given the reversal of lantz it is appropriate that this court revisit the issue i seventh circuit analysis the court_of_appeals for the seventh circuit in lantz held that audible silence was not a guide to congressional meaning because there was nothing unusual in the fact that congress chose not to include a statute_of_limitations in sec_6015 the court_of_appeals noted that courts often borrow statutes of limitations from other laws and that con- gress was aware that agencies often make up their own deadlines through regulations the court_of_appeals also held that while the doctrine_of laches might substitute for the lack of a statute_of_limitations verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner in a situation applying equitable principles it cannot do so for sec_6015 the court_of_appeals reasoned that if sec_6015 has no strict deadline the two-year deadlines in subsections b and c will be set largely at naught because the substantive criteria of those sections are virtually the same as those of f lantz v commissioner f 3d pincite finally the court_of_appeals noted that sec_6015 is a safety valve by which the irs may grant relief to a tax- payer under regulations prescribed by the secretary because congress authorized the secretary to grant discretionary relief under procedures that the secretary was to devise the court held that judicial deference to the regulation was required and the secretary was empowered to set a deadline for applying for sec_6015 relief id pincite the analysis by the court_of_appeals concluded with the recognition that the result was harsh but suggested mrs lantz might be provided relief under sec_6343 id ii procedural rule in lantz v commissioner f 3d pincite the court_of_appeals recognized that equity traditionally did not include a strict statute_of_limitations but as stated previously the court_of_appeals rejected laches as a means to apply sec_6015 traditionally in cases of equity there was no statute_of_limitations but delay in filing a claim was consid- ered as a factor in deciding whether equity would be served by granting relief id by adopting a statute_of_limitations the court_of_appeals accepted that cases invoking inequi- table circumstances will be denied relief without considering the facts and circumstances the cause of the delay in filing and the circumstances no matter how extreme are irrele- vant the court_of_appeals rejected the traditional_method to address delay in the equity context because of subsections b and c of sec_6015 and the 2-year limitations provision in those subsections which it found supports the use of the 2-year standard for subsection f sec_6015 c and f provides as follows sec_6015 procedures for relief from liability applicable to all joint filers - in general -under procedures prescribed by the secretary if- continued verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such under- statement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief -if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such indi- vidual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know understatement -for purposes of this subsection the term understatement has the meaning given to such term by sec_6662 sec_6015 procedures to limit liability for taxpayers no longer married or tax- payers legally_separated or not living together - in general -except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s li- ability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under subsection d burden_of_proof -except as provided in individual subparagraph a ii or c of para- graph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual election - a individuals eligible to make election - i in general -an individual shall only be eligible to elect the application of this sub- section if- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or ii such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed ii certain taxpayers ineligible to elect -if the secretary demonstrates that as- sets were transferred between individuals filing a joint_return as part of a fraudulent scheme by such individuals an election under this subsection by either individual shall be invalid and sec_6013 shall apply to the joint_return b time for election -an election under this subsection for any taxable_year may be made at any time after a deficiency for such year is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the indi- vidual making the election c election not valid with respect to certain deficiencies -if the secretary dem- onstrates that an individual making an election under this subsection had actual knowl- edge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such elec- tion shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress liability increased by reason of transfers of property to avoid tax - a in general -notwithstanding any other provision of this subsection the portion of verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner the court of appeals’ application of the 2-year limits in subsections b and c makes subsection f ineffective in situations where an innocent spouse is unaware of the need to or unable to contact the irs for some of the very reasons that congress considered in enacting sec_6015 for example a spouse is sometimes subject_to abuse by a partner the abuse can take many forms where a spouse is prevented from acting by fear intimidation or fraud an administrative procedural hurdle would eliminate consider- ation of relief by the irs the secretary did not allow any exception even for extreme cases but rather adopted a strict time bar that requires the irs to deny relief without any consideration of the facts and circumstances see sec_1 b income_tax regs in our view a regulation which rejects claims for relief without considering the facts and cir- cumstances is contrary to the specific statutory requirement that all the facts and circumstances be taken into account lantz v commissioner t c pincite we concluded that the regulation which bars relief from inequity solely upon the ground that it was requested beyond a specified period failed to consider all the facts and circumstances id pincite respondent contends that this is a procedural rule clearly within the secretary’s discretion however a time bar is not simply a procedural rule in the case of equity it has the the deficiency for which the individual electing the application of this subsection is liable without regard to this paragraph shall be increased by the value of any disqualified_asset transferred to the individual b disqualified_asset -for purposes of this paragraph- i in general -the term disqualified_asset means any property or right to property transferred to an individual making the election under this subsection with respect to a joint_return by the other individual filing such joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax ii presumption - i in general -for purposes of clause i except as provided in subclause ii any transfer which is made after the date which i sec_1 year before the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administra- tive review in the internal_revenue_service office of appeals is sent shall be presumed to have as its principal purpose the avoidance of tax or payment of tax ii exceptions -subclause i shall not apply to any transfer pursuant to a decree of divorce or separate_maintenance or a written instrument incident to such a decree or to any transfer which an individual establishes did not have as its principal purpose the avoidance of tax or payment of tax sec_6015 equitable relief -under procedures prescribed by the secretary if- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports substantive effect of making one circumstance the time of the claim the only relevant factor the statute requires consideration of all facts and circumstances to decide whether there is inequity sec_6015 specifying a period not provided in the statute overrides all the other potential causes of inequity and is fundamentally inconsistent with the language and purpose of the statute iii subsection f in the context of subsections b and c the relationship of subsections b and c to subsection f is fundamental to the issue before us the court_of_appeals found that without a 2-year statute_of_limitations for sub- section f the limitations for subsections b and c are made ineffective lantz v commissioner f 3d pincite therefore the court_of_appeals held that silence in sub- section f did not support a different rule but rather that the context of subsection f after subsections b and c required the same rule id pincite we believe the court of appeals’ opinion overlooks the very specific and different purpose of subsection f as applied by the irs in revproc_2003_61 2003_2_cb_296 subsection f requires a decision about whether col- lecting a joint liability yields an inequitable result the rev- enue procedure and this court have consistently looked beyond the taxable_year at issue to apply subsection f the facts relevant to subsections b and c are primarily those of the taxable_year in issue and whether the party claiming relief is liable for a joint deficiency in the case of subsection f relief from the deficiency under subsections b and c is not available and underpaid taxes already assessed on the basis of the joint_return as filed are possibly subject_to relief revproc_2003_61 sec_4 c b pincite while facts from the year the return was filed may be relevant in applying subsection f those facts are not exclusive the application of subsection f also depends on current economic hardship and marital circumstances after the year of the joint liability id sec_4 a i and ii c b pincite such circumstances are to be weighed in an article addressing the question whether the 2-year rule should apply to sec_6015 professor bryan t camp argues that subsec f has a different role from that of subsecs b and c and that application of the 2-year rule from subsecs b and c to subsec f is not ap- propriate camp interpreting statutory silence tax note sec_501 date verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner together with the events during the year in question and no one factor is determinative id the consideration of contem- poraneous circumstances distinguishes subsection f analysis from the taxable_year factual analysis required under sub- sections b and c iv deference the irs faced with serious budget constraints must handle many claims for relief and we appreciate that some recognition of the timeliness of claims is necessary but a refusal to consider or outline exceptional circumstances runs squarely contrary to the statutory mandate to prevent inequity the need for expediency and the concern with drafting a rule that reconciles subsections b c and f of sec_6015 effectively are not valid reasons for the sec- retary to ignore the statutory mandate to prevent inequity the secretary has wide latitude to implement sec_6015 but does not have carte blanche to ignore the purpose and defeat the application of the section for a substantial number of otherwise deserving taxpayers the court_of_appeals in lantz v commissioner f 3d pincite cites 531_us_230 and asks the rhetorical question since the government can refuse to grant equitable relief to someone who meets the statutory criteria and applies within two years of the first collection action why can’t it decide to deny relief to a class of applicants defined as those who waited too long if we can suggest an answer it would be to consider two fea- tures of sec_6015 e and f sec_6015 imposes a requirement that all the facts and circumstances be consid- ered in a determination of whether the collection of the joint tax_liability will result in inequity and sec_6015 pro- vides for judicial review of that determination as a matter of right the secretary has written a regulation that eliminates consideration of all the facts and circumstances there is no doubt there will be situations where denial of an untimely request will be inequitable because the party seeking relief was denied access to the necessary information by a mali- cious or deceitful spouse as indicated the irs recognizes post-taxable-year facts are relevant under subsection f that are not otherwise relevant under subsections b and c this verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports recognition establishes that insisting on a statute of limita- tions in subsection f based upon subsections b and c is a false premise congress intended a broader role for sub- section f and the irs has long recognized this in revenue procedures the court of appeals’ question and later discus- sion recognized that harsh and inequitable results are likely under lantz we simply disagree that such results are allow- able within a reasonable interpretation of the statute and the related congressional intent v standard of review applying the law of the court_of_appeals for the sixth cir- cuit to which an appeal in this case would lie we must apply the analysis of 467_us_837 to the regulation at issue 348_f3d_136 6th cir affg 107_tc_73 and 107_tc_116 for the reasons we stated in lantz v commissioner t c pincite we hold that sec_1_6015-5 income_tax regs fails both prongs of the chevron test vi sec_6343 with all due respect to the court_of_appeals for the sev- enth circuit’s reference to sec_6343 that section was enacted before sec_6015 and if congress had found it sufficient presumably sec_6015 would not have been enacted one difference is that sec_6343 may apply if economic hardship is present sec_6015 may apply on more general equitable grounds in addition there is a practical problem the internal_revenue_manual provides little direction to irs employees regarding application of eco- nomic hardship to case decisions national taxpayer advo- cate annual report to congress vol additionally in many cases the irs does not consider the loss of a taxpayer’s home and retirement assets an economic hardship national_taxpayer_advocate report to congress fiscal_year objectives at xxxvi verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner vii conclusion respondent’s practice in this and similar cases has been to agree that the taxpayer is entitled to relief if the regulation is deemed invalid respondent has chosen not to inquire whether petitioner’s delay was not excusable and whether the delay is a factor favoring the denial of relief based upon a facts_and_circumstances_test for the reasons explained hereinbefore we determine that decision will be entered for petitioner reviewed by the court colvin cohen wells marvel wherry kroupa and paris jj agree with this majority opinion wells j concurring i agree with the majority that the period of limitations provided in sec_1_6015-5 income_tax regs is invalid i write separately to advance an additional reason i think the regulation is invalid by regulation the commissioner is attempting to place an absolute ironclad 2-year limitations_period on making a request for equitable relief under sec_6015 even though sec_6015 contains no limitations_period the majority opinion properly characterizes respondent’s position in this case and the opinion of the court_of_appeals for the seventh circuit in 607_f3d_479 7th cir revg 132_tc_131 as follows by adopting a statute_of_limitations the court_of_appeals accepted that cases invoking inequitable circumstances will be denied relief regardless of the facts and circumstances the cause of the delay in filing and the circumstances no matter how extreme are irrelevant the court_of_appeals rejected the traditional_method to address delay in the equity context because of subsections b and c of sec_6015 and the 2-year limitations provision in those subsections which it found supports the use of the 2-year standard for subsection f majority op p emphasis added fn ref omitted i believe that respondent’s position in this case and the court of appeals’ opinion in lantz are contrary to the pur- pose of sec_6015 which is to provide equitable relief in appropriate situations h conf rept pincite 1998_3_cb_747 in addition to the reasons verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports already stated in the majority opinion and in our lantz opinion i believe that the regulation which provides no exceptions to the 2-year period for extraordinary cir- cumstances is contrary to the concept of equitable_tolling respondent has stipulated that petitioner is entitled to relief under sec_6015 if her claim is timely respondent refuses to consider any facts regarding the 2-year limit ie we should just count the days and ignore the facts respond- ent’s position appears to be that if the absolute 2-year rule is valid respondent prevails and if the 2-year rule is not valid petitioner prevails on that basis petitioner should prevail the specific purpose of sec_6015 is to provide equi- table relief and a fundamental form of equitable relief is to relieve a party from strict compliance with a limitations_period when the failure to take timely action was due to extraordinary circumstances this form of equitable relief is known as equitable_tolling on date the supreme court articulated the principles of equitable_tolling that would apply to provide relief even from a very specific period of limitations imposed by statute in holland v florida u s ll ll 130_sct_2549 the supreme court stated we have previously made clear that a nonjurisdictional federal statute_of_limitations is normally subject_to a rebuttable_presumption in favor of equitable_tolling irwin u s pincite see also 535_us_43 it is hornbook law that limitations periods are ‘customarily subject_to equitable_tolling ’ quoting irwin supra pincite the dissent in holland v florida supra at ll s ct pincite scalia j dissenting agreed with these principles i do not believe that either the majority opinion or our opinion in 132_tc_131 revd 607_f3d_479 7th cir stands for the proposition that there can be no period of limitations under sec_6015 judge gustafson in his concurring opinion suggests that i am invoking the doctrine_of ‘equi- table tolling’ concurring op note however i actually have chosen not to use the term doc- trine here because i am referring only to the principles of equitable_tolling i believe that re- spondent’s failure to incorporate any relief from his strict 2-year regulatory limitations_period for extraordinary circumstances is improper because it is contrary to the equitable principles underlying equitable_tolling i do suggest infra note that the doctrine_of equitable_tolling would apply in the event the regulation in question were to be held valid an additional but similar form of equitable relief may be available ie equitable_estoppel equitable_estoppel applies when one of the litigants does something to prevent the other from making a timely claim see 83_f3d_847 7th cir dif- ference between equitable_tolling and equitable_estoppel discussed verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner the court is correct ante at s ct pincite1 that we ordinarily presume federal limitations periods are subject_to equitable_tolling unless tolling would be inconsistent with the statute 535_us_43 that is especially true of limitations provisions applicable to actions that are traditionally governed by equi- table principles-a category that includes habeas proceedings see id pincite in holding that the principle of equitable_tolling was applicable in spite of a limitations_period that was specifi- cally spelled out in the statute the supreme court distin- guished its prior holding in 519_us_347 which held that equitable_tolling was not applicable to the period of limitations on tax refunds pro- vided in sec_6511 in holland the supreme court noted that in brockamp it had interpreted the sec_6511 limita- tions period as foreclosing application of that doctrine but had emphasized that sec_6511 se t forth its time limitations in unusually emphatic form used highly detailed and technical language that linguistically speaking cannot easily be read as containing implicit exceptions reiterate d its limitations several times in several different ways related to an underlying subject matter nationwide tax collection with respect to which the practical consequences of permitting tolling would have been substantial and would if tolled require tolling not only procedural limitations but also substantive limitations on the amount of recovery- a kind of tolling for which we found no direct precedent hol- land v florida supra at ll s ct pincite quoting united_states v brockamp supra pincite four of the five factors that were used to decide that equi- table tolling did not apply to sec_6511 are absent in sec_6015 or the regulation the only common factor present in both sec_6015 and sec_6511 is that both involve federal tax a major distinction between the two statutes is that sec_6511 provides exclusively a limita- tions period while sec_6015 does not even mention a limitations_period an equally compelling argument that equitable_tolling principles should be considered in any reasonable regulatory limitations_period that might apply to sec_6015 relief is that the specific statutory purpose of sec_6015 is to avoid inequity moreover sec_6015 itself was enacted during in conjunction with sec_6511 sec_6511 effectively overruled the result reached by the verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports supreme court in brockamp and allowed for equitable_tolling of the sec_6511 limitations_period when taxpayers were unable to manage their financial affairs indeed sec_6015 was enacted in the internal_revenue_service restruc- turing and reform act of rra publaw_105_206 112_stat_734 and sec_6511 was enacted in rra sec_3202 112_stat_740 the very next section of the same act the two sections were packaged together in the conference committee report under the heading relief for innocent spouses and for taxpayers unable to manage their financial affairs due to disabilities h conf rept supra pincite c b pincite both of those provi- sions were considered and enacted as part of the same bill it seems clear that congress would not have provided for equitable_tolling in sec_6511 and then simultaneously allowed the commissioner to disregard equitable_tolling prin- ciples in the companion statutory provision that gives the commissioner and the tax_court the power to avoid inequi- table results by considering all the facts and circumstances in 132_tc_21 we consid- ered whether equitable_tolling could extend the 90-day period provided by sec_6015 for filing a petition in this court we held that the filing period in sec_6015 was not susceptible to equitable_tolling because it was jurisdictional we stated the most important point to notice is that the code here actually uses the word jurisdiction -giving us jurisdiction if someone files her peti- tion within the 90-day time limit statutes granting a court jurisdiction if a case is filed by a stated deadline look more like jurisdictional time limits zipes u s pincite disregarding this legislative_history in his brief to the court_of_appeals for the seventh cir- cuit in 607_f3d_479 7th cir revg 132_tc_131 the com- missioner argued quoting the dissent in this court that there is no indication in the legislative_history that in devising sec_6015 congress was concerned with giving taxpayers a longer time within which to seek relief and that ‘ we find nothing in this legislative_history suggesting congress wanted the secretary to use his new discretion under subsection f to give relief to those who missed the statutory deadlines for relief under subsections b and c ’ the court_of_appeals expressed doubt that congress would want to preclude the treasury from imposing a deadline designed to reduce the flow to manageable proportions id pincite the legislative_history quoted above would support a contrary view verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner courts also commonly distinguish statutes of limitation from jurisdic- tional deadlines by the complexity of a statute’s language brockamp u s pincite statutes of limitation on the other hand have no such jurisdictional identifiers and courts construe them with a presumption that they were written against a backdrop of legal default rules and doctrines that they can legitimately apply when the statute is silent and the facts of a par- ticular case warrant it and one of these default rules as the supreme court recently clarified is a rebuttable_presumption in favor of equitable tolling’s availability in suits brought by a private party against the government john r sand gravel co u s pincite id pincite fn ref omitted in pollock we discussed the crucial distinction between a mere period of limitations and a jurisdictional limitation this gets us directly to the commissioner’s most compelling point-that the district_court misconstrued sec_6015’s 90-day deadline to be a statute_of_limitations rather than a jurisdictional requirement this distinction is crucial a statute_of_limitations simply prescribes a period in which a court may enforce certain rights 535_us_43 courts may equitably toll them unless it would be incon- sistent with the particular terms of the relevant statute id pincite john r sand gravel co u s pincite they protect a defendant’s case- specific interest in timeliness john r sand gravel co u s pincite and courts may be able to look past delay because a limitations_period is like other affirmative defenses subject_to exceptions such as waiver estoppel-or equitable_tolling zipes u s pincite in re intl admin servs inc 408_f3d_689 11th cir id pincite i do not believe that anyone could reasonably claim that the regulation providing a 2-year limitations_period in sec_1_6015-5 income_tax regs is a restriction on our jurisdiction to review the commissioner’s denial of sec_6015 relief i believe that the foregoing analysis supports the conclu- sion in the majority opinion and provides an additional basis for invalidating the regulation colvin cohen goeke wherry and kroupa jj agree with this concurring opinion even if the period of limitations in sec_1_6015-5 income_tax regs is valid i believe that such a period of limitations would be subject_to the doctrine_of equitable_tolling in that regard the doctrine_of equitable_tolling may apply if the litigant can prove that the litigant has been pursuing the litigant’s rights diligently and that some extraordinary circumstance stood in the litigant’s way and prevented timely filing holland v florida u s ll ll 130_sct_2549 the facts before us include a statement that petitioner was advised by respondent that she still had years to make her claim verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports gustafson j concurring i concur with the result reached by the majority-ie that the two-year deadline imposed in c f_r sec_1_6015-5 income_tax regs is invalid i part company with the majority only in aspects of its rationale that do not affect the outcome dis- cussed in parts i-iii below and i still conclude-for the rea- sons that we stated in 132_tc_131 revd 607_f3d_479 7th cir and that i summarize below in part iv-that the irs’s two-year dead- line is invalid because it is at odds with the congressional intent evident in the statute i a ll the facts and circumstances the majority states today the regulation which bars relief from inequity solely upon the ground that it was requested beyond a specified period failed to consider all the facts and circumstances for purposes of sec_6015 majority op p this reasoning would apparently dis- allow the internal_revenue_service irs from imposing by regulation any set deadline for filing requests for equitable relief from joint liability under sec_6015 because any set deadline when applied would mak e one circumstance the time of the claim the only relevant factor majority op p rather than having all the facts and circumstances govern the outcome however the internal_revenue_code is replete with facts and circumstances provisions that are subject_to procedural deadlines nearby sec_6015 has identical lan- guage taking into account all the facts and circumstances it is inequitable emphasis added but the relief provided in sec_6015 depends on an election’s being made before a two-year deadline sec_6015 that is under sec_6015 congress both required that all the facts and cir- cumstances be taken into account and provided in effect that if an election was not made within two years the single fact of timing would govern the outcome the all the facts and circumstances provision in sec_6015 thus does not in and of itself preclude a deadline for an equitable claim for this facts and circumstances proposition the majority cites our opinion in 132_tc_131 revd 607_f3d_479 7th cir we did not explicitly so state in lantz verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner consequently i conclude that a statute may provide a sub- stantive standard for equitable relief that takes into account all the facts and circumstances while at the same time providing or permitting a procedural deadline for the submis- sion of a request for that relief ii equitable relief the majority observes critically that the court_of_appeals for the seventh circuit rejected ‘laches’ majority op p citing lantz v commissioner f 3d pincite and the majority thereby seems to edge toward the position not taken by this court in lantz that the equitable relief of sec_6015 embodies concepts of equity as opposed to law at law time limits are expressed in statutes of limita- tion but equity jurisprudence developed instead the more flexible defense of laches prejudicial delay and the doctrine_of equitable_tolling of statutes of limitation concepts that would arguably be more congruent with the congressional purpose behind sec_6015 than the irs’s blunt applica- tion of the two-year_rule of its regulation however the title equitable relief does not warrant the conclusion that laches or equitable_tolling inhere in sec_6015 to the exclusion of a regulation that provides an explicit limitations_period the word equitable may some- times implicate the law-equity distinction but usually the word equity means simply justice or fairness equitable means just or fair and inequitable means unjust or judge wells’s concurring opinion explains that the doctrine_of equitable_tolling may re- lieve a party from strict compliance with a limitations_period when the failure to take timely action was due to extraordinary circumstances concurring op p this raises an inter- esting question-ie whether the doctrine_of equitable_tolling would apply to a nonjurisdictional two-year limitations_period like that in c f_r sec_1_6015-5 income_tax regs it appears that if the doctrine were pertinent here then it would not invalidate the two-year dead- line since equitable_tolling can happen only when there is a valid deadline to toll but instead would toll the deadline the doctrine_of equitable_tolling might thus save the otherwise invalid regulation by making the nonjurisdictional two-year regulatory limitation of sec_6015 sub- ject to being tolled by equitable considerations that are inapplicable to the jurisdictional two- year statutory limitation of sec_6015 and c however the parties did not brief the subject of equitable_tolling so we have an insufficient basis for addressing this question see eg sec_3232 civil actions whether legal or equitable in nature b equitable_recoupment b legal or equitable g legal or equitable legal equitable or ad- ministrative see eg sec_417 a plan may take into account in any equitable manner as deter- mined by the secretary any increased costs entitled to reimbursement by a just and equitable contribution d h fair and equitable b equitable distribu- tion of funds internal_revenue_service restructuring and reform act of pub l continued verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports unfair those common meanings are appropriate here for reasons stated by dissenting judges thornton and holmes see dissenting op pp the equitable vocabulary of sec_6015 does not implicitly or explicitly prohibit a regulatory deadline iii p rocedures prescribed by the secretary sec_6015 provides that equitable relief is to be administered u nder procedures prescribed by the sec- retary and the irs promulgated the regulatory deadline under this authority but the majority states that a time bar is not simply a procedural rule majority op p in this context however a deadline is a procedure congress placed the two-year deadline of sec_6015 under the procedures for relief from liability applicable to all joint filers and it placed the two-year deadline of sec_6015 under the procedures to limit liability for taxpayers no longer married emphasis added congress thus suggested that a time limit might be one of the proce- dures for granting relief and it authorized the irs to promulgate procedures for the equitable relief provision of sec_6015 see also lantz v commissioner t c pincite thornton and holmes jj dissenting i think it cannot be said that congress prohibited the irs from promulgating any deadline for applying for equitable relief iv r elief not available under subsection b or c if as i conclude sec_6015 permits and authorizes the irs to promulgate by regulation a deadline for taxpayers who request equitable relief then the remaining issue is whether the deadline that the irs did promulgate is a permissible deadline under the statute i conclude it is not congress cre- ated two forms of so-called traditional relief and imposed a two-year deadline on both sec_6015 c b congress next provided for equitable relief -the whole purpose of which was to grant relief not available under subsection b or c sec_6015 emphasis added for this broader equitable relief congress did not sec b 112_stat_722 fair and equitable treatment of taxpayers see eg sec_4971 excessive or otherwise inequitable 4980f c same 4980i e c same verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner impose a two-year deadline-nor any deadline-and it authorized the irs to establish procedures sec_6015 for the agency then to slap onto the equitable provision the same two-year deadline that congress had manifestly chosen not to impose shows a failure to discern the congressional pur- pose in enacting this broader equitable relief the two-year deadline is not valid thornton and holmes jj dissenting we continue respectfully to dissent from the majority and to think that the regulation requiring taxpayers to apply for relief under sec_6015 within years is valid under 467_us_837 we explained our reasons in our dissent in 132_tc_131 the court_of_appeals for the seventh circuit reversed the majority in that case 607_f3d_479 7th cir and the issue is already pending in at least two other circuits see mannella v commissioner no 3d cir argument set for date appealing 132_tc_196 coulter v commissioner no 2d cir briefing completed date appealing a stipulated decision of this court the majority mostly repeats its original reasons for invali- dating the regulation we write again to respond to its new argument hinted at in its observation that equity tradition- ally did not include a strict ‘statute of limitations’ majority op p the majority seems to suggest that by using the term inequitable in sec_6015 congress meant to invoke traditional notions of equity jurisprudence that would preclude the irs from imposing any fixed deadline notwith- standing the statute’s expansive delegation of discretionary authority for the irs to provide relief under procedures pre- scribed by the secretary we think this argument reads too much into the word inequitable which to an ordinary speaker of english usu- ally just means unfair see merriam webster’s collegiate dictionary 11th ed http mw1 merriam-web- ster com dictionary inequitable and that seems to be the way congress thought it was using inequitable section verdate 0ct date jkt po frm fmt sfmt v files hall sheila united_states tax_court reports f provides that the secretary may provide relief if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency this language derives from former sec_6013 which as enacted in authorized the secretary to provide innocent spouse relief if various requirements were met including that taking into account all other facts and circumstances it is inequitable to hold the other spouse liable for the deficiency act of date publaw_91_679 84_stat_2063 the contemporaneous reports of the congressional tax-writing committees indicate identically that the purpose of this legislation was to correct the unfair- ness in the situations brought to the attention of this com- mittee and to bring government tax collection practices into accord with basic principles of equity and fairness h rept pincite emphasis added s rept pincite 1971_1_cb_606 emphasis added although the words equity or equitable might trigger echoes of old chancery practice inequitable should not-the opposites of equity and equitable in the chancery sense are not inequity or inequitable but common_law and legal we think it exceptionally improbable that the word inequitable in sec_6015 means as the majority might seem to suggest contrary to principles of equity jurispru- dence including its traditional aversion to strict statutes of limitation a request for relief under sec_6015 is called a request for equitable relief not because it is a request for reformation rescission specific performance or accounting but because to a reasonable decisionmaker at the irs it would be unfair to hold one spouse jointly liable with another for a particular tax debt the majority believes that a fixed deadline is unfair because in some cases it may result in denial of relief that otherwise would be available but as judge posner observes this circumstance does not bear on the validity of the dead- line any statute_of_limitations will cut off some and often a great many meritorious claims lantz v commissioner f 3d pincite similarly we respectfully disagree with those concurring who believe that the concept of equitable_tolling has any bearing on the validity of the regulation if as they suggest equitable_tolling might be available to provide relief from the verdate 0ct date jkt po frm fmt sfmt v files hall sheila hall v commissioner regulatory deadline-a theory incidentally that neither party has raised or addressed-this circumstance would negate the assumption central to the majority’s reasoning that the deadline is an absolute temporal bar to relief halpern gale and morrison jj agree with this dis- sent f verdate 0ct date jkt po frm fmt sfmt v files hall sheila
